A subscribing witness is not material to the due making of a bond. The putting of the name of Stubbs to the instrument as a *Page 151 
subscribing witness did not vitiate the bond, after it was subsequently delivered by the obligors to the obligee. The bond could have been established (if denied by the obligors) by proof of their handwriting.Blackwell v. Lane, 20 N.C. 245. It was not an alteration in a material part of a true document by which the obligee was or could be defrauded of the money mentioned in the face of the bond. We think the judgment was right.
PER CURIAM.                                       Affirmed.
(210)